DETAILED ACTION
The present office action is responsive to the applicant’s filling of an amendment on 11/25/2022 
The application contains 1-2,4-5,7,9-10,12 and 14-20, all have been examined. 
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 10, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20020133470), in view of Gatenio (US 20170011483)

In regards to claims 1, 19 and 20, Gruber teaches a method of digitally executing a document to be authorised by a plurality of entities that together make up a signature-approval chain, wherein there is a required authorisation for each of the plurality of entities (see abstract and para 14: approval chain on a document), the method comprising:  digitally communicating a first authorisation request to a first entity in the signature- approval chain, wherein the first authorisation request comprises the document and a request for a required authorisation for the first entity, wherein the required authorisation for the first entity comprises a requirement for one or more of: a signature of the first entity or an approval of the document (see para 14, 19-22: teaches an approval chain, sequentially notifying each signatory in the chain and each one approves the document e.g. an order); sequentially digitally communicating a respective authorisation request to each remaining entity in the signature-approval chain in turn after receiving authorisation data from a previous entity in the signature-approval chain complying with the required authorisation of the previous entity, wherein each document authorisation request comprises the document and a request for the required authorisation corresponding to the entity to which the document authorisation request is directed, and wherein the required authorisation for each entity comprises one or more of: a signature of the entity or an approval of the document (see para 14, 19-22: teaches an approval chain, sequentially notifying each signatory in the chain and each one approves the document e.g. an order. After a signatory party approves the document, the next in the sequence received the document); and after receiving from each of the plurality of entities authorisation data complying with their respective requested authorisation, generating an executed document (see para 26, after all parties in the chain approve the document, the document is printed and all signatures affixed), wherein: the required authorisation for at least two of the plurality of entities comprises at least a requirement for a signature from the entity, and wherein the executed document comprises the document and at least two signatures corresponding to the respective at least two entities having a required authorisation comprising a requirement for a signature (see para 14, 19-22 and 26: until each signatory approves the document, the next doesn’t receives the document for approval. Approval consisting of signing), 
Gruber teaches an approval requirement from each party requiring a signature (see abstract and para 14, 19-22), but doesn’t specifically teach doesn’t specifically teach wherein each of the at least two signatures corresponding to the respective at least two entities are applied to the document only at the time of generating the executed document.
Gatenio teaches wherein each of the at least two signatures corresponding to the respective at least two entities are applied to the document only at the time of generating the executed document (see para 39-43: teaches a chain or signing/approval and it further teaches applying all received signatures when a catalyst occurs e.g. when all parties have signed and agreed to the document -no alteration are done).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Gatenio to modify the teachings of Gruber since it enhances the system by making sure that a catalyst has been met before applying all signatures and so enhancing security (see para 4-5)

In regards to claim 2, Gruber teaches wherein at least some of the plurality of document authorisation requests comprise an authorisation progress indicator that is indicative of at least some of the authorisation data received from previous entities in the signature-approval chain (see FIG. 2, para 23-24, 55: progress indicator).

In regards to claim 10, Gruber teaches wherein the required authorisation corresponding to each of the plurality of entities comprises at least one of: a requirement for a signature from the entity; a requirement for approval from the entity (see para 14, 19-22 signature/approval).

In regards to claim 17, Gruber teaches further comprising storing at least one of: the document; a time-date stamp indicative of a time and/or date on which the entity generated the authorisation data; an entity label indicative of the identity of the entity; an entity location indicative of the location at which the entity generated the authorisation data; a unique envelope reference number associated with the document; a unique document reference number (see para 53, 54, 123; database that stores the documents).

Claim(s) 4-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Gatenio as applied to claim 1 above, in view of Foygel et al. (US 20110264995)

In regards to claim 4, Gruber teaches email address of signatory entities (see para 22 and 55), but doesn’t specifically teach comprising: obtaining an entity identifier for at least one of the plurality of entities
 Foygel teaches comprising: obtaining an entity identifier for at least one of the plurality of entities (see para 38-39, 60, 63, using user/system accounts to identify parties that will receive the document associated to the users e-mail).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Foygel to modify the teachings of Gruber since it enhances the system by providing means to obtain user data associate to official users within the approval system (see para 38) 

In regards to claim 5, Gruber doesn’t specifically teach wherein digitally communicating a document authorisation request to an entity comprises: determining a communications address using at least the entity identifier; and digitally communicating the document approval request to the entity using the identified communications address.
 Foygel further teaches wherein digitally communicating a document authorisation request to an entity comprises: determining a communications address using at least the entity identifier; and digitally communicating the document approval request to the entity using the identified communications address (see FIG. 6 and at least para 38-39, 60, 63, using user/system accounts to identify parties that will receive the document associated to the users e-mail. Using the email to send to multiple users to request signatures ).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Foygel to modify the teachings of Gruber since it enhances the system by providing means to obtain user data associate to official users within the approval system (see para 38) 

In regards to claim 7, Gruber doesn’t specifically teach wherein at least one of the plurality of entities is a group entity that comprises two or more sub-entities, and wherein digitally communicating a document authorisation request to the group entity comprises: digitally communicating a document authorisation request to each of the two or more sub-entities, wherein the document authorisation request comprises the document and a request for the required authorisation corresponding to the group entity.
Foygel teach wherein at least one of the plurality of entities is a group entity that comprises two or more sub-entities, and wherein digitally communicating a document authorisation request to the group entity comprises: digitally communicating a document authorisation request to each of the two or more sub-entities, wherein the document authorisation request comprises the document and a request for the required authorisation corresponding to the group entity (see at least para 38-39, 60-64 system accounts can be groups and subgroups as used in organizations as example).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Foygel to modify the teachings of Gruber since it enhances the system by providing means to obtain user data associate to an organization or group that will take part of the approval chain.

In regards to claim 9, Gruber doesn’t specifically teach wherein at least one of the document authorisation requests further comprises a request for information from the respective entity of the plurality of entities, and wherein generating an executed document comprising the document and at least some of the received authorisation data takes place after receiving from each of the plurality of entities authorisation data complying with the respective requested authorisation and any requested information.
Foygel teaches wherein at least one of the document authorisation requests further comprises a request for information from the respective entity of the plurality of entities, and wherein generating an executed document comprising the document and at least some of the received authorisation data takes place after receiving from each of the plurality of entities authorisation data complying with the respective requested authorisation and any requested information (see para 9-10, 24, 29, 42, 63-64, 79; The request is used to identify if the receiving user/signer has an account against a list and requesting information from the receiving user to created account receiving the completed document with necessary signatures from the entities -para 39. Providing signature after account has been confirm).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Foygel to modify the teachings of Gruber since it enhances the system by providing means to obtain user data associate to official/authorized users within the approval system thus enhancing security.

Claim 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Gatenio as applied to claim 1 above and further in view of Saxena et al. (US 20170083867)

In regards to claim 12, Gruber teaches approval (see para abstract and para 19-22), but doesn’t specifically teach wherein the authorisation data received from each entity comprises at least one of: a signature image from the entity; an approval from the entity.
Saxena teach wherein the authorisation data received from each entity comprises at least one of: a signature image from the entity (see para 15, the signature can be an bitmap image of a handwritten signature).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Saxena to modify the teachings of Gruber in order to have an image version of the user’s handwritten signature since it enhances the system by allowing the users/signers to use his own signature, thus a more personalized e-signature, not just a Font selected signature inserted into the document.

In regard to claim 14,  Gruber teaches wherein the authorisation data received from each of the plurality of entities further comprises at least one of: a time-date stamp indicative of a time and/or date on which the entity generated the authorisation data; an entity label indicative of the identity of the entity; an entity location indicative of the location at which the entity generated the authorisation data (see para 24: data stamp included on the approval information).

In regards to claim 15, Gruber teaches wherein each of the signatures in the executed document comprises signature data based at least in part on at least one of: the time-date stamp indicative of the time and/or date on which the entity generated the authorisation data; the entity label indicative of the identity of the entity; the entity location indicative of the location at which the entity generated the authorisation data (see para 24: teaches date stamp and signature of the approval).

Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber and Gatenio as applied to claims 1 above and further in view of Dietl (US 20050132196).

In regards to claim 16, Gruber doesn’t specifically teach wherein each of the signatures in the executed document comprises signature data based at least in part on at least one of: a unique envelope reference number associated with the document; a unique document reference number; a document page number; coordinates of the location of the signature on the page of the document.
Dietl teaches wherein each of the signatures in the electronic document comprises signature data based at least in part on at least one of: a unique envelope reference number associated with the document; a unique document reference number; a document page number; coordinates of the location of the signature on the page of the document (see para 24, teaches providing signature to a document and using a reference number (hash – checksum), for verification purposes).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Dietl to further modify the teachings of Gruber as modified by Gatenio, since it enhances the system because it provides a simple way to prove the integrity of the contents of a signed document – (para 24).
 
In regards to claim 18, Gruber doesn’t specifically teach wherein the unique document reference number comprises a document checksum.
Dietl teaches wherein the unique document reference number comprises a document checksum (see para 24, teaches providing signature to a document and using a reference number (hash – checksum), for verification purposes).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Dietl to further modify the teachings of Gruber as modified by Gatenio, since it enhances the system because it provides a simple way to prove the integrity of the contents of a signed document – (para 24).

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. 
Applicant argues that Gatenio fails to teach “after receiving from each of the plurality of entities authorization data complying with their respective requested authorisation, generating an executed document, wherein: the required authorisation for at least two of the plurality of entities comprises at least a requirement for a signature from the entity, and wherein the executed document comprises the
document and at least two signatures corresponding to the respective at least two entities having a
required authorisation comprising a requirement for a signature, and wherein each of the at least two signatures corresponding to the respective at least two entities are applied to the document only at the time of generating the executed document”
Examiner respectfully disagrees. As shown in the office action mailed 8/19/2022, Gruber teaches the limitations for: after receiving from each of the plurality of entities authorization data complying with their respective requested authorisation, generating an executed document, wherein: the required authorisation for at least two of the plurality of entities comprises at least a requirement for a signature from the entity, and wherein the executed document comprises the document and at least two signatures corresponding to the respective at least two entities having a required authorisation comprising a requirement for a signature (see para 14, 19-22 and 26: which teaches that each party reviews and authorizes the document and until that happens, the next party will not receive the document for authorization. It also teaches that the approval consisting of signing).
As the claim language requires, authorization/approval is received from a chain of parties, and the next party on the sequence doesn’t receive the document until the previous has approved/authorized it and that such authorization comprises a signature which as shown Gruber teaches. The claim language fails to clearly specify where or how the signature is stored or hold. The claim language only required: wherein each of the at least two signatures corresponding to the respective at least two entities are applied to the document only at the time of generating the executed document. The reference of Gatenio is brought into the combination because Gruber didn’t teach this limitation. 
Gatenio teaches on para 39-40 on both examples that a chain of parties receives the document and on each case signatures are acquired and place on an escrow (hold in a place), applying all received signatures when a catalyst occurs e.g. when all parties have signed and agreed to the document -no alteration are done on a specified catalyst. Example of para 39: “Party B receives a document from Party A. The user within Party B makes alterations to the document. The user within Party B can apply its signature to the document and although signed, its signature is not applied to the document until Party A accepts its proposed changes. In one embodiment of the transaction, the catalyst to apply the signature is the approval of changes, but in other embodiments, different actions are the catalyst to the application of the signature, such as a separate individual's signature”. Example of para 40: “the Originator of a document creates a document and sets the signing order as Party B, then Party A. To facilitate the negotiation, Party A can pre-emptively sign the document in its relevant location. The system will hold these signatures in escrow and release the signatures upon ensuring that the Recipient does not make any changes and signs the document”. As mentioned, both examples provide a chain of approval and holding signatures in escrow. 
Further para 40-41 teaches “Both the ability to hold signatures in escrow on one hand and define the catalyst for release of the signatures on the other hand are covered in this scenario. The same logic can be used for multiple signers, or multiple parties, who would apply multiple signatures and have one or more catalyst to release items held in escrow… … the catalyst for release of signatures held in escrow can include various pre-defined actions. This can include, but is not limited to, approval from a manager or other third party, signature from a counterparty, wiring of funds, an agreed upon action with a counterparty (i.e. a merger acceptance, a marriage, a divorce, an employment expiration, etc.) or some pre-defined time horizon”.
As such, the combination teaches the limitations as provided on the claim language. Gruber teaches providing an approval chain, sending the document to the next party on the chain after the previous party has made the approval and Gatenio teaches that on an approval chain the received signatures are hold in escrow until a catalyst makes the system proceed to apply all signatures, the catalyst which can be approval, signature and execution as provided on para 39-41.
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Gatenio to modify the teachings of Gruber, since both arts are on the same field of endeavor of document signing and since it enhances the system by making sure that a predetermined catalyst has been met before applying all signatures and thus enhancing security (see para 4-5)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144